'
                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELA WARE


     BIO-RAD LABORATORIES, INC. and
     THE UNIVERSITY OF CHICAGO,

                    Plaintiffs,
                                                                     No. 15-cv-152-RGA
            V.

     1OX GENOMICS, INC.,

                    Defendant.




                                        MEMORANDUM ORDER

           Presently before the Court is Defendant l0X' s motion to seal trial exhibits. (D.I. 474). I

    have considered the parties ' briefing. (D.I. 474, 507, 508).

           1OX moves to seal all or part of four exhibits admitted at trial, or in the alternative, to

    redact or supply substitute exhibits limited to the portions actually displayed or discussed during

    trial. (D.I. 474 at 1). The exhibits are a l0X presentation titled "Gel Bead and Barcode Library"

    (PTX-333), a l0X presentation titled "Chemical Synthesis- Surfactants" (PTX-341), and two

    spreadsheets of l0X total revenue and US revenue (DTX-1482 and PTX-1255). (Id. at 2--4).

           I consider this motion in light of the Third Circuit' s statement of relevant legal principles:

             It is well established that the release of information in open court is a
             publication of that information and, if no effort is made to limit its disclosure,
             operates as a waiver of any rights a party had to restrict its future use. The
             references to the confidential documents made in open court may have
             constituted a sufficient publication. But, in any event, we hold that [the
             moving party' s] failure to object to the admission into evidence of the
             documents, absent a sealing of the record, constituted a waiver of whatever
             confidentiality interests might have been preserved under the [protective
             order].
Littlejohn v. Bic Corp., 851 F.2d 673, 680 (3d Cir. 1988) (internal quotation marks and citations

omitted).

       All four exhibits were admitted in whole, without objection, during trial. 1 (Trial Tr. at

557:14-558:3 , 1176:11-17). None or very little of each exhibit, however, was actually discussed

or published to the jury. Therefore, I will consider lOX' s motion as a request to strike the

exhibits, in whole or in part, from the record. (See D.I. 474, Ex. E (EMC Corp. v. Pure Storage

Inc., No. 13-cv-1985-RGA (D. Del. May 13, 2016)).

       The two 1OX presentations (PTX-333 and PTX-341) appear to include detailed technical

information relating to current 1OX products. (D.I. 242, Exs. A, B). Disclosure at trial was

limited to PTX-333-150 and -163 , and PTX-341-1 through -3. I accept that the remaining

portions of the presentations contain proprietary and confidential information that 1OX' s

competitors could exploit to obtain a competitive advantage over 1OX. Therefore, PTX-333 and

PTX-341 are STRUCK FROM THE RECORD IN PART. The portions of the exhibits

disclosed at trial-PTX-333-1 (cover page), -150, and -163, and PTX-341-1 through -3-should

remain in the record, unsealed.

       The lOX revenue spreadsheets (DTX-1482 and PTX-1255) appear to include detailed

financial information relating to current 1OX products for the years 2015-2018. (D.I. 242, Exs.

C, D). Neither exhibit was disclosed at trial. Rather, each was introduced as a basis for Mr.

Malackowski ' s damages opinion. DTX-1482 was never explicitly addressed. Mr. Malackowski

cited to PTX-1255 on a slide published to the jury. He described the exhibit as "go[ing] to the




1
  I strongly encourage counsel to reexamine this practice. It is almost never necessary to admit
these exhibits in whole, as the underlying facts and data for expert opinions need not be
admissible, let alone admitted into evidence. Fed. R. Evid. 703. It is not the Court's role to
clean up counsel' s mistakes.
                                                 2
I,




     accounting ledgers," and "a spreadsheet that was produced by 1OX that shows for [the damages

     period] on a line item basis the relevant reagents and instruments that have been accused of

     infringing." (Trial Tr. at 612:23-613:8). Mr. Malackowski did not discuss any specific values

     from PTX-1255 . In fact, Mr. Malackowski was asked to give his damages opinion without

     "stating what lOX's sales are. " (Trial Tr. at 612:23- 25). I accept that the spreadsheets contain

     confidential financial information that could be used to gain a competitive advantage over 1OX.

     Therefore, seeing as the jury did not see or hear testimony on the content of either spreadsheet,

     both DTX-1482 and PTX-1255 are STRUCK FROM THE RECORD.

            For the foregoing reasons, l0X's motion to seal (D.I. 474) is DENIED. Instead, the

     exhibits are STRUCK FROM THE RECORD IN PART. The parties should submit substitute

     exhibits containing the remaining portions of PTX-333 and PTX-341 , as described above, by

     COB February 15, 2019.



            IT IS SO ORDERED this      J.l day of February 2019.




                                                      3
